DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2005/0279808) in view of  Sullivan (US 2002/0181119).

	Regarding claim 1, Johnson discloses a method (techniques; title, Fig. 21

    PNG
    media_image1.png
    614
    641
    media_image1.png
    Greyscale

) comprising:

generating (emits; Para.58:8, Fig. 21) a laser beam (Para.58:8-9, Fig.21);

passing (propagated along an optical path 72; Para.58:9, Fig. 21) the laser beam through a first acousto-optic deflector (AOD) (AOM X; Fig. 21 and AOM 601; Para.119:2) and a second AOD (AOM Y; Fig. 21 and AOM 602; Para.119:2);

a first RF signal (X RF Drive Input; Fig. 21 [and] pulsing by the use of multiple tilted transducers 70A-70F in series; Para.159:8-9 wherein each 70A-70F has each associated frequency of RF signal A through RF Signal F; Fig. 23E

    PNG
    media_image2.png
    928
    628
    media_image2.png
    Greyscale
) applied to the first AOD; and

a second RF signal (Y RF Drive Input; Fig. 21 [and] pulsing by the use of multiple tilted transducers 70A-70F in series; Para.159:8-9) applied to the second AOD,

wherein chirping both the first RF signal and the second RF signal selectively changes the spot size (the beam spot on the workpiece 80; Para.163:end line) of the laser beam at a surface (the beam spot on the workpiece 80; Para.163:end line) of a workpiece (the workpiece 80; Para.163:end line) on a pulse-by-(pulse-to-pulse energy variation; P84:7, Fig. 23E) to selectively (each frequency of 116a-116f on each transducer 70A-70F; Fig. 23E) change a width (the size of the beam spot on the workpiece 80; Para.163:end line) of a kerf cut (the cutting line of the “link cutting”; Para.117:13) in the surface of the workpiece by the laser beam

	Johnson discloses pulsing “a first RF signal” and “a second RF signal” as mapped above, but is silent regarding
chirping a first RF signal
chirping a second RF signal

	However Sullivan discloses, in the same field for “system-to-system matching as in multiple machine system applications” (Para.12:`5-16, Fig. 3

    PNG
    media_image3.png
    866
    649
    media_image3.png
    Greyscale
), 
(a short chirp packet propagating through an AOD; Para.48:2-3, Fig. 3) a first RF signal (a drive signal which fills AOD 44 with a sound wave; Para.48:8-9, Fig. 3)
chirping (operating in chirp mode; Para.50:2, Fig. 3) a second RF signal (a drive signal; P50:3-4, Fig. 3[of] second AOD 54; Para.50:1, Fig. 3)

	The advantage of using Sullivan’s chirp packet and mode is “to sweep out raster scan lines” (Para.11:7) wherein frequency sweeping means continuously changing the operational frequency from a min frequency to a max frequency within a frequency range.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Johnson with Sullivan by replacing Johnson’s pulsed RF signal without a continuous frequency variation with Sullivan’s chirp packet and mode with a continuous frequency variation in order “to sweep out raster scan lines” wherein frequency sweeping means continuously changing the operational frequency from a min frequency to a max frequency within a frequency range.

	Regarding claim 2, Johnson in view of Sullivan discloses
wherein generating the laser beam comprises generating (Johnson: emits; Para.58:8, Fig. 21) a series of laser pulses (Johnson: pulse-to-pulse energy variation; P84:7, Fig. 21), the method further comprising selectively (Johnson: pulse picking; Para.181:2) changing the spot size (Johnson: spot enlargement; Para.187:4-5) between successively (Johnson: the contiguous beam path 72a1-72a6; Fig. 23) generated laser pulses (Johnson: pulse-picking; Para.174:3).

	Regarding claim 3, Johnson in view of Sullivan discloses
further comprising, after passing (Johnson: outputting 72a2; Fig. 21) the second diffracted laser beam (Johnson: 72a2; Fig. 21) through the scan lens (Johnson: the focusing lens 78; Fig. 19 wherein “78” is common element), directing the second diffracted laser beam onto a workpiece (Johnson: 80; Fig. 19) to cut a kerf (Johnson: link blowing; Para.65:6) in the workpiece.

	Regarding claim 4, Johnson in view of Sullivan discloses


the laser beam (Johnson: “72”; Fig. 21) comprises a plurality of pulses (Johnson: “72a1”, “72a2”; Fig. 21), and

the generating of at least one (Johnson: 72a1; Fig. 21) selected from the group consisting of the first diffracted laser beam (Johnson: 72a1; Fig. 21) and the second diffracted laser beam (Johnson: 72a2; Figs. 21, 23E) is performed on a pulse-by-pulse basis (Johnson: pulse-to-pulse energy variation; P84:7, Fig. 23E).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goldstein (US 4,827,125), Bruland (US 7,435,927), Gross (US 2005/0056626).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942. The examiner can normally be reached 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYOUNGHYUN BAE/Examiner, Art Unit 3761                                   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761